Case: 15-40715      Document: 00513620327         Page: 1    Date Filed: 08/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40715
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 2, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAIME SILVA CAVAZOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-181-2


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jamie Silva Cavazos has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cavazos has filed a short response. The record is not sufficiently developed to
allow us to make a fair evaluation of Cavazos’s unspecified claim of ineffective
assistance of counsel; we therefore decline to consider the claim without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40715    Document: 00513620327    Page: 2   Date Filed: 08/02/2016


                                No. 15-40715

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014). To the extent Cavazos requests new counsel, that request is
denied. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Cavazos’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2